Citation Nr: 9932061	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  97-13 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed also as a result of residuals of Agent 
Orange exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for skin 
rashes.  

4.  Entitlement to a permanent and total rating for non-
service-connected pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1973 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The issues regarding entitlement to service connection for 
PTSD, whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for skin 
rashes, and entitlement to a permanent and total rating for 
non-service-connected pension purposes will be discussed in 
the Remand, which follows this decision.  


FINDINGS OF FACT

1.  There is no competent evidence of record that the veteran 
has peripheral neuropathy, or that the claimed disorder was 
due to Agent Orange exposure, or that it had its onset in 
service. 

2.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

CONCLUSIONS OF LAW

1.  The claim for service connection for peripheral 
neuropathy, claimed also as a result of residuals of Agent 
Orange exposure is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for PTSD 
is well-grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service connection for peripheral neuropathy

Service medical records reveal that the veteran was 
clinically evaluated as normal, neurologically, at the time 
of service entrance in February 1973.  The remaining eleven 
years of service medical records are silent with regard to 
any specific indication of neurological complaints or 
treatment.  What is noted in service is that in July 1975, 
the veteran was treated in conjunction with an automobile 
accident wherein he struck his head.  At that time it was 
mentioned that the veteran had no neurological symptoms.  
Upon service separation March 1984, the veteran was again 
clinically evaluated as normal for neurological purposes.  

In his original application for service connection, dated in 
June 1984, the veteran generally claimed entitlement to 
service connection for Agent Orange exposure.  In August 
1996, the veteran was advised by VA that the regulations for 
herbicide exposure were revised to include peripheral 
neuropathy.  In September 1996, the veteran responded by 
asking that his Agent Orange claim be reconsidered with 
respect to acute and subacute peripheral neuropathy.

April 1991 treatment records reveal that the veteran was seen 
at VA for epilepsy and viral encephalitis.  In March 1991, 
the veteran was hospitalized privately.  The admission 
diagnosis was new onset seizure.  During the course of his 
hospitalization, the veteran underwent brain scan, magnetic 
resonance imaging (MRI) of the head, and 
electroencephalographic (EEG) examination.  The impression 
was questionable increased signal in the medial aspect of the 
left temporal lobe.  The final discharge diagnosis was new 
onset seizure possibly secondary to herpes encephalitis.  In 
June 1991, the veteran was seen at VA and the assessment was 
status post viral encephalitis.  A June 1991 EEG report was 
within normal limits in the awake and sleep states.  

VA treatment records from October 1994 to May 1996 show that 
the veteran underwent neurological consultation for seizures 
related to epilepsy.  

In January 1997, the veteran underwent VA neurological 
examination.  In the history section, the examiner focused on 
the veteran's related accounts of seizures.  In the comment 
section, the examiner noted that more information was needed 
in order to conclude that seizures were actually happening to 
the extent that they were described by the veteran.  The 
examiner also commented:

With regards to the allegation of the connection of the 
seizures to working (in) an Agent Orange dump during 
military service, to the best of my knowledge there has 
not been described an increased association of evolution 
of seizures with presence to Agent Orange.  If this were 
to be considered a possible etiologic cause, it would be 
necessary to determine first that we are dealing with 
epileptic seizures and then exclude other risk factors 
for seizures.  In particular, if it is true that the 
patient had an episode of encephalitis in 1991 that 
might not be a more approximate course of seizures than 
an exposure with an undetermined association to seizures 
from 1972 to 1975.  

Furthermore, issues of substance abuse might also be 
relevant to the production of seizures as would be 
issues of head trauma and childhood seizures, with or 
without fevers.  

In January 1997, the veteran also underwent VA general 
examination, and therein it was noted that cranial nerves II 
through XII were grossly intact.  The diagnoses included 
history of seizure disorder, and other diagnoses.  The 
examiner referred the veteran to an addictions clinic.  

In a February 1997 rating decision, service connection for 
peripheral neuropathy was denied as being not well grounded 
because the records did not show that the veteran had the 
required service in Vietnam to qualify nor was there 
documentation for exposure through some other military 
experience to herbicides.  

In April 1997, the veteran submitted a notice of disagreement 
wherein he acknowledged that he had no service in Vietnam, 
but stated that he was a laboratory technician at an Agent 
Orange dump at Johnston Island.  He said that it was his job 
to transfer Agent Orange from old corroded drums into new 
drums.  He was required to monitor and test the soil (sand) 
for levels of Agent Orange and other contaminants.  

In an April 1997 letter, one of the veteran's VA physician's 
wrote a letter for the record.  The physician acknowledged 
that the veteran had been denied compensation for a claim 
centering around Agent Orange, but noted that he was writing 
about a different issue, epilepsy/seizures, to indicate that 
the veteran had a seizure/epilepsy problem which had been 
documented in his VA medical records.  

In June 1997, the veteran testified at a personal hearing.  
Regarding the claim for peripheral neuropathy, the veteran 
stated that he was first diagnosed with peripheral neuropathy 
in 1974 while stationed on Johnston Island, and working as a 
laboratory technician who handled Agent Orange samples of 
soil.  When the representative asked the veteran if he knew 
the meaning of peripheral neuropathy, the veteran answered 
that it was a foot condition involving a foot growth.  He 
then testified that he had numbness in his feet.  The veteran 
also testified that no doctor had ever told him that he had 
peripheral neuropathy.  Most of the veteran's testimony 
regarding his foot centered around a description of a foot 
fungus in service and the treatment therein.  

In an August 1997 rating decision, peripheral neuropathy 
remained denied; and in the corresponding Hearing Officer's 
decision, the hearing officer pointed out that the veteran 
was unfamiliar with the correct definition of peripheral 
neuropathy, a neurological disease of the nerves of the feet, 
legs or hands.  The veteran's claim remained denied as not 
being well grounded.  

The Board has reviewed the evidence in its entirety and 
determines that the veteran has not presented a well grounded 
claim on this matter.  

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 will be considered to have 
been incurred in service under the circumstances outlined in 
that section, even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a).  
If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § .307(d) are also 
satisfied:  chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea); and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year; 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service; and acute and 
subacute peripheral neuropathy become manifest to a degree of 
10 percent at or within a year after the date of last 
exposure to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(ii).  
The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
341-46 (January 4, 1994).  Thus, the presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition other than those for which the Secretary 
has specifically determined that a presumption of service 
connection is warranted.

A veteran, nevertheless, is not precluded from establishing 
service connection for diseases subject to presumptive 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service 
connection may be granted for disability resulting from 
disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for 
disability diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition to the medical evidence of record, it is further 
noted that the veteran's Report of Transfer Or Discharge, 
Form DD-214, shows that he had service during the Vietnam 
era, but that he did not have a tour of duty in Vietnam.  
That is, while the veteran had 3 months of foreign service, 
none of his decorations, medals, badges or campaign ribbons 
are attributable to service in Vietnam.  Indeed, the veteran 
has given sworn testimony that he did not serve in Vietnam.  

Even when a veteran had military service in Vietnam, 
regulations provide that such service does not mean exposure 
to Agent Orange may be presumed.  See 38 C.F.R. 
§ 3.307(a)(6).  Rather, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, and has a disease listed at § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  McCartt v. West, 12 Vet. App. 164 
(1999); 38 U.S.C.§ 1116 (a) (3) (West 1991).  The Court held 
that neither the statutory nor the regulatory presumption 
will satisfy the incurrence element of Caluza where the 
veteran had not developed a condition enumerated in either 38 
U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e); pursuant to Gardner 
v. Brown, 5 F.3d 1456, 1458 (Fed. Cir. 1993) (starting point 
in interpreting a statute is its language) aff'd, 513 U.S. 
115 (1994).  Id.  Prior to the holding in McCartt, VA 
incorrectly presumed exposure to Agent Orange if the veteran 
had had service in Vietnam.  Now, that presumption is 
afforded the veteran only if he also has one of the 
regulatory enumerated conditions.

In this veteran's case, the presumption is not afforded to 
him because he neither has service in Vietnam, nor does he 
have a condition enumerated by law.  While the claimed 
condition of peripheral neuropathy is an enumerated 
condition, the evidence of record does not show that the 
veteran has peripheral neuropathy.  It is recognized that the 
veteran has been seen repeatedly in the VA neurological 
department throughout the years, however, he was treated for 
seizure related symptoms, encephalitis, and possibly 
epilepsy.  There is no indication that the veteran currently 
has peripheral neuropathy, or that he has ever had the 
claimed disorder.  Further, the evidence presented in this 
case does not include any diagnoses of disability 
characterized as a residual of exposure to Agent Orange in 
service.  In short, a currently existing disability is not 
present, which is one of the elements of having a well 
grounded claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

Therefore, the Board finds that since the veteran has only 
submitted his own unsubstantiated medical opinion as evidence 
that he has incurred residuals of Agent Orange exposure in 
service, in the form of peripheral neuropathy, he has not 
submitted evidence that would justify a belief by a fair and 
impartial individual that his claim is well grounded.  Since 
the veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a), the claim must be denied.

The Board has further concluded that the veteran has not 
presented a well grounded claim for entitlement to service 
connection for peripheral neuropathy on a direct basis.  In 
this regard, there is no competent medical evidence that the 
claimed peripheral neuropathy is clinically present.  That 
is, following a review of the record, the Board notes that 
there is no evidence of a presently existing disability 
related to the veteran's period of military service.  See 
Brammer, supra.  The medical evidence does not include 
diagnoses of peripheral neuropathy.  Although post-service 
medical evidence reflects the veteran's complaints of 
numbness, and other neurologic problems, there is no 
pertinent medical diagnosis to correspond to the his 
complaints of that type of pathology.  See Caluza, 7 Vet. 
App. at 510, aff'd, 78 F.3d 604 (Fed. Cir. 1996)(table).

As the requisite evidence has not been presented in this 
case, the claim is not well grounded and no further duty to 
assist attaches to this claim.  See Rabideau, 2 Vet. App. at 
144.


II.  Service connection for PTSD

A review of the record reflects that the veteran has a 
current diagnosis of PTSD, as shown by VA psychiatric 
examination performed in July 1997.  The appellant has 
provided lay evidence as to in-service incurrence, namely 
allegations of having survivor's guilt feeling following the 
death a serviceman who the appellant claims have changed duty 
assignments; and a medically based nexus has been suggested 
between service and the current diagnosis of PTSD, as 
indicated by VA examination report in July 1997.  Therefore, 
since the evidence is sufficient to lend plausible support to 
the claim, the Board determines that the veteran's claim for 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Gaines v. Brown, 11 
Vet. App. 353, 357 (1998) (citing Cohen v. Brown, 10 Vet. 
App. 128, 136-37 (1997); and Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995)).


ORDER

Service connection for peripheral neuropathy, claimed also as 
a result of residuals of Agent Orange exposure, is denied.

The claim of entitlement to service connection for PTSD is 
well grounded.

REMAND

Regarding the issue of entitlement to service connection for 
post-traumatic stress disorder, it is noted that the RO 
denied the claim in an October 1997 rating decision, and the 
veteran submitted a Notice of Disagreement in February 1998.  
In July 1998, the RO issued a Statement of the Case, and the 
veteran perfected an appeal by submitting a VA Form 9, 
received in October 1998.  In a letter dated in April 1999, 
the RO informed the veteran of the type of evidence necessary 
to well ground his claim, and invited him to submit such 
evidence within sixty days from the date of the letter.  The 
veteran did not submit further evidence or argument on this 
issue.  However, the information of record does not reflect 
that the veteran's service personnel file has been associated 
with the claims folder.  As the Board has determined that the 
claim for PTSD is well-grounded, a remand is in order to make 
sure that this issue is fully developed in that respect 
before adjudication of the issue on the merits.  

Regarding the issue of whether new and material evidence has 
been submitted to reopen the claim for service connection 
skin rashes, the Board points out that the RO has developed 
and prepared for appeal, on a de novo basis, the issue of 
entitlement to service connection for a skin rash.  However, 
that issue was previously adjudicated and denied by the RO in 
1985; and the decision went unappealed by the veteran.  
Pursuant to Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), and statute 38 U.S.C.A. §§ 5108, 7104(b), the Board 
must first determine whether new and material evidence has 
been submitted to reopen the veteran's claim as a 
prerequisite to jurisdiction by the Board over the merits of 
the claim.  See also Hickson v. West, 11 Vet. App. 374, 
377 (1998) (citing Barnett, supra).  Moreover, as noted under 
VA O.G.C. Prec. Op. No. 16-92 and Bernard v. Brown, 4 Vet. 
App. 384 (1993), the Board may consider regulations not 
considered by the RO if the veteran will not be prejudiced by 
such action in applying them in the first instance.  In this 
case, the Board cannot say with certainty that the veteran 
would not be prejudiced by consideration of his claim on the 
basis of new and material evidence, that different than the 
adjudication of the merits by the RO, as the veteran has not 
been informed of the finality provisions, laws and 
regulations.  The RO should issue the veteran a statement of 
the case, including the law and regulations for new and 
material evidence.  

Regarding the issue of entitlement to permanent and total 
rating for non-service-connected pension purposes, the Board 
notes that the veteran has no service- connected 
disabilities.  In determining the veteran's entitlement to 
pension benefits, the RO in a February 1997 rating decision 
considered right shoulder pain and a history of a seizure 
disorder.  The RO concluded that there were no other 
significant abnormalities shown on examination.  Both were 
rated zero percent disabling, based on the information in the 
claims folder.  At his personal hearing, the veteran 
testified that he had applied for Social Security 
Administration Benefits, and, although not clear, it appears 
as though he may have been denied benefits.  The Board notes 
that the Social Security records have not been associated 
with the claims file and may be material in evaluating the 
veteran's multiple disabilities.  VA is required to obtain 
evidence from the Social Security Administration, including 
any decisions by the administrative law judge, and to give 
that evidence appropriate consideration and weight.  Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996).  Additionally, the 
veteran's psychiatric disorder(s), which may include post-
traumatic stress disorder, have not been rated in conjunction 
with his claim for nonservice connected pension.  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim for 
PTSD, and to ensure full compliance with due process 
requirements, the appeal is REMANDED to the RO for the 
following development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should attempt to obtain the 
documents deemed in VA's control, such as 
the veteran service personnel 201 file, 
and any other service department records 
pertinent to corroborating the veteran's 
alleged in-service stressors.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  
a.)  In particular, the RO should 
make a determination of whether, since 
the April 1985 rating decision, new and 
material evidence has been submitted to 
reopen the claim for service connection 
for a skin rash, in accordance laws and 
regulations governing finality of RO 
decisions.
b.)  The RO should evaluate the 
veteran's claim for entitlement to a 
permanent and total rating for non-
service connected pension purposes in 
terms of any additional disabilities 
outlined in the Social Security 
Administration records; and any further 
information obtained for the file 
regarding his psychiatric disorder.  

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals


 


